Citation Nr: 1116559	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim as to whether the character of the Appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Appellant had military service from May 1979 to August 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 administrative decision by the VA Regional Office (RO) in St. Paul, Minnesota, that determined that while the Appellant had submitted new and material evidence regarding the character of his discharge from service, the previous administrative decision which declared the Appellant's other than honorable discharge from the United States Army as being dishonorable for VA purposes was continued.  

However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

The Appellant provided testimony at a hearing conducted via video-conference in July 2010.  A transcript of this hearing, conducted by the undersigned, is of record.



FINDINGS OF FACT

1.  All reasonable development and notification necessary for the disposition of the instant case have been completed.

2.  A January 1981 VA administrative decision concluded that the character of the Appellant's discharge was a bar to the payment of VA benefits.  The Appellant was informed in writing of that decision and his appellate rights, and did not appeal.

3.  Although the evidence received since the last prior denial was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen the issue of whether the character of the Appellant's discharge is a bar to VA benefits, his request to reopen that matter and the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.12, 3.13, 3.156(a), 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims (Court) has provided specific guidance as adequate VCAA notice in cases concerning new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board finds that the Appellant has received adequate VCAA notice in accord with the Court's guidelines.  For example, he was sent pre-adjudication notice in October 2007 which, in pertinent part, noted the prior determination as to the character of his discharge, informed him that new and material evidence was required to reopen his claim, and described what constituted new and material evidence by language consistent with the relevant regulatory provisions.  As such, this correspondence appears consistent with the holding of Kent.

The Court has also provided specific guidance as to adequate VCAA notice regarding the character of discharge.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In this case, the October 2007 letter made clear that VA was adjudicating the Appellant's status as a veteran prior to discussing the merits of any claims.  The Appellant was also provided a copy of the regulation regarding character of discharge (38 C.F.R. § 3.12).  Although not specifically stated in that letter, the Appellant through his statements and hearing testimony has acknowledged that VA's policy of ineligibility for VA benefits if it was determined his service was dishonorable, and he has attempted to provide information and evidence with respect to the events that led to his discharge and to state why he thought his service was honorable.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition to the foregoing, the October 2007 letter informed the Appellant of what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Appellant to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist the claimant in the development of his case has been satisfied.  The Appellant had the opportunity to present evidence and argument in support of his claim and did in fact do so during a hearing before the undersigned in July 2010.  Nothing indicates the Appellant has identified the existence of any relevant evidence that has not been obtained or requested.  Further, the nature of this appeal is such that the resolution is dependent primarily upon what the records indicate regarding the circumstances of his period of military service.  As such, there is no reasonable possibility that any new development, such as a VA medical examination, is necessary for the resolution of this appeal as its findings would go to his current condition and not the circumstances of his discharge from service.  Moreover, under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Consequently, the Board finds that the duty to assist the Appellant has been satisfied in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran essentially disputes the fact that his service discharge has been determined to have been dishonorable.  He contends that while he got into trouble a "few times" during his active service, it was never for anything too serious.  He also concedes during this time he bounced a couple of checks.  He also concedes that he was away without leave (AWOL) as he was late returning from leave.  See February 2007 VA Form 21-4138.  At his July 2010 hearing, he essentially testified that as a result of being treated unfairly because of his race while in the military, and that due to his suffering from some in-service injuries (i.e., eye injury and migraine headaches) which led to his being hospitalized for two or three weeks, contributed to his being dishonorable discharged.  See pages four and five of hearing transcript (transcript).  He added that he did not read the document which he signed electing to his being able to "get out of the service," and was unaware that signing such document would preclude him from being entitled to certain VA benefits in the future.  See page seven of transcript.  He also informed the undersigned that he signed the discharge papers to avoid court marital proceedings due to his having written bad checks.  See pages eight and nine of transcript.  He also testified that he never did anything "violent" while in the military.  See page nine of transcript.  

In order to qualify for VA benefits, a claimant must be a "veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 (2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Section 101(2) of the U.S. Code defines a "veteran" as, inter alia, a person "who was discharged or released [from service] under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  A claimant receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions in certain circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.

Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See Cropper, 6 Vet. App. at 452-53; 38 C.F.R. § 3.12.

Historically, a January 1981 VA administrative decision concluded that the character of the Appellant's discharge was a bar to the payment of VA benefits.  The Appellant was informed in writing of that decision in February 1981, including his appellate rights, and did not appeal.  Consequently, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.

The evidence on file at the time of the January 1981 administrative decision includes the Appellant's service records.  In pertinent part, these records reflect that the Appellant enlisted into active military service in May 1979 for a period of 3 years.  A DD Form 214 for the period from May 1979 to August 1980 shows his discharge under other than honorable conditions due to the Appellant having been administratively discharged for conduct triable by court-marital.  

The January 1981 administrative decision shows that the Appellant requested a discharge for the good of the service to escape trial by court marital.  The cited offenses triable by court marital were listed as follows:  willfully disobeying an officer (two specifications); AWOL from June 3, 1980, to June 13, 1980; failure to repair (two specifications); disrespect; communicating a threat (three specifications); break restrictions; and drunk in station.  It was added that prior offenses of two periods of AWOL were considered.  The administrative decision noted that the Appellant's request for a discharge for the good of the service was approved, leading to the court martial charges being withdrawn and an other than honorable discharge furnished.  The personnel records include other pertinent documents, including the Personal Statement in Support of Request for Discharge for the Good of the Service, signed by the Appellant in July 1980, as well as charging documents (for various offenses) and a July 1980 Report of Mental Status Evaluation.  The January 1981 VA administrative decision also found that the offenses stated in the above-described facts were shown to constitute willful and persistent misconduct.  

In February 2007, the RO received the Veteran's request, in an effort to reopen his claim, for an "administrative upgrade" for VA purposes.  See VA Form 21-4138.  

The evidence added to the record since the January 1981 administrative decision includes written statements from the Appellant and his testimony during the July 2010 Board hearing.  This evidence, discussed above, is cumulative and redundant of the evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.

In addition, the Board observes that the January 1981 administrative decision's conclusion, that the Appellant's May 1979 to August 1980 period of active service showed willful and persistent misconduct, is supported by the evidence of record.  As already detailed, the Appellant was AWOL during this period.  The Court has determined that an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448(1995).

As noted, the Appellant provided testimony at his July 2010 hearing regarding the circumstances of his being dishonorably discharged.  As a general rule, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, in this case, the Appellant's testimony is consistent with the statement he provided during service that was of record at the time of the prior January 1981 decision.  He did not provide any pertinent details that were not contained in the statement previously of record.  Therefore, the Board finds that this evidence is cumulative and redundant.

There being no other evidence added to the file in conjunction with the application to reopen, the Board finds that, while the evidence received since the last prior denial in January 1981 was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received in accord with 38 C.F.R. § 3.156(a).  Inasmuch as the Appellant has not submitted new and material evidence in support of his request to reopen, the Board does not have jurisdiction to consider the claim or to order additional development.  See Barnett.


ORDER

New and material evidence not having been received, the Appellant's request to reopen the issue of whether the character of his discharge is a bar to VA benefits, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


